PER CURIAM.
Mark Smith appeals the district court’s1 adverse grant of summary judgment and dismissal of his action. After careful review, see Joseph v. Allen, 712 F.3d 1222, 1225 (8th Cir.2013) (grant of summary judgment is reviewed de novo and is proper when, viewing evidence in favor of non-moving party, there is no genuine issue of material fact), we affirm for the reasons stated by the district court. See 8th Cir. R. 47B.

. The Honorable Brian S. Miller, Chief Judge, United States District Court for the Eastern District of Arkansas.